Citation Nr: 1648107	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-42 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, to include chronic lumbar strain and degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2011, the Veteran appeared at a hearing before a Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the record. The Board notes that the Veterans Law Judge who held the hearing has retired and is no longer employed by the Board, as such, in June 2016, the Veteran was provided an opportunity to appear before another Veterans Law Judge at a new Board hearing.  See 38 C.F.R. § 20.707 (2016).  The Veteran indicated in a June 2016 response that she did not desire a new Board hearing. 

In a September 2014 decision, the Board denied the Veteran's claim for service connection for a disability of the lumbar spine.  The Veteran subsequently appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision and Order, the Court vacated the Board's September 2014 decision and remanded the claim to the Board for further adjudication.

Thereafter, in July 2016, the Veteran submitted additional evidence consisting of a statement from her physician.  While she did not waive Agency of Original Jurisdiction (AOJ) consideration of such evidence, as her claim is being remanded, the AOJ will have an opportunity to review the submitted document such that no prejudice results to her in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

In addition to the paper file, the Veteran's appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   

The Veteran claims that service connection is warranted for a low back disorder, diagnosed as chronic lumbar strain and DDD, as such is the result of an in-service motor vehicle accident or due to her military duties, including lifting heavy containers, that caused wear and tear to her back.  With regard to the factual background, the Board will summarize the evidence noted in the Court's Memorandum Decision.

During service, the Veteran was involved in a vehicle accident in December 1985, and she injured her neck.  The initial treatment record noted a painful and sore neck, with a diagnosis of a cervical spine sprain.  Over the next two years, the Veteran was treated for a chronic neck strain with radiculopathy into the right arm.  July 1988 treatment notes reflect that the Veteran reported being subject to domestic violence by her spouse.  Her injuries included tenderness over the left paralumbar area.  In addition, in February 1995, the Veteran complained of lower back spasms, and examination revealed tenderness at vertebrae L3-5.

After her separation from service, the Veteran developed low back pain in connection with a work-related injury in February 2006 after lifting heavy boxes, after which she was diagnosed with lumbosacral strain.  The examiner noted her report that the inception of pain was her February 2006 injury, but that she also had a history of back problems.  X-ray imaging of the lumbar spine indicated mild spondylosis with some mild disc space narrowing at the L5-S1 level.

In May 2007, the Veteran was sent to Spine and Orthopedic Specialists for an Independent Medical Evaluation in relation to a work-related injury.  She reported experiencing pain in the buttocks aggravated by sitting or driving.  She denied any low back pain related to the February 2006 lifting incident.  The private examiner opined that her current symptoms were not related to the February 2006 incident and that there was no objective basis for any residual partial permanent impairment.

In October 2007, a magnetic resonance imaging (MRI) showed minimal disc bulge and facet hypertrophy at L4-5 and L5-S1.  The Veteran's private physician diagnosed mild lumbar DDD and disc dissication noted at L4-5 and L5-S1.

In December 2007, a computerized tomography (CT) scan of the lumbar spine showed early DDD.  The December 2007 physician opined that, if the Veteran had no pain in the low back prior to the work accident and developed the same pain after the work accident that has not been treated and has remained throughout, then the work accident would have caused the aggravation of a preexisting lumber degenerative disc disease causing lumbar diskogenic pain.  The physician stated that the opinion was not stated with any degree of medical certainty, as the Veteran's prior medical records were not reviewed.

In March 2008, the Veteran's treating physician opined that it is most probable that the Veteran had developed lumbar degenerative disc disease during and directly related to her service in the military.  In January 2009, a MRI study showed no significant disc abnormality.

In February 2009, the Veteran was provided with a VA medical examination to assess whether her DDD was related to service.  In relation to the accident, she reported that  was also treated for low back pain, which resolved in 1987, and was without problems from 1987 until approximately 2006, at which time she re-injured her back while lifting boxes.  After this examination, in March 2009, the examiner reviewed the record and opined that the Veteran's chronic lumbar strain was less likely than not related to service.

The Board denied service connection in a September 2014 decision on the basis that the Veteran's disability of the lumbar spine, chronic lumbar strain or DDD, was not incurred in or otherwise related to service.  In rendering such opinion, the Board relied upon the conclusions reached by the VA examiner in March 2009.

In the March 2016 Memorandum Decision, the Court found that the Board relied on an inadequate medical opinion in denying the Veteran's claim for service connection for a low back disorder.  In this regard, the Court found that the March 2009 VA examiner's opinion, upon which the Board relied, was inadequate as the examiner failed to address the etiology of the Veteran's DDD.  Specifically, while the examiner offered an etiological opinion regarding whether the Veteran's diagnosed chronic lumbar strain was related to service, she did not address the etiology of her diagnosed DDD.  Furthermore, the Court noted that the March 2009 VA examiner based her opinion, in part, upon a "20 year span during which [the Veteran] apparently had no low back complaints;" however, the record reflects that the Veteran reported low back pain associated with the 1985 vehicle accident, medical records document low back muscle spasms in 1995, and medical records document low back pain associated with the work-related injury in 2006.  Finally, while not considered error by the Court, the March 2009 VA examiner did not consider the Veteran's private provider's positive opinions rendered in December 2007 and March 2008.  Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion addressing such matters.

In determining that further development is necessary in this regard, the Board is aware that the Veteran submitted a statement from her private treatment provider in July 2016 in which he recounted her prior treatment, current therapy, and stated that the Veteran "served in the military and at least would be as likely from a medical standpoint of exacerbating or contributing to her overall back pain."  However, the Board cannot rely on such opinion to grant service connection for the Veteran's low back disorder as there is no rationale accompanying it.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  However, as with the December 2007 and March 2008 opinions, the VA examiner will be requested to consider such opinion.

Finally, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated her for her claimed disability, and, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.  In this regard, the Veteran reported in July 2016 that she reported ongoing treatment from Southeastern Spine, Dr. Sessions at Sessions Chiropractic Clinic, and Dr. Folk at Intervene MD.  Furthermore, the most recent VA treatment records on file are dated in April 2009.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal, to include Southeastern Spine, Dr. Sessions at Sessions Chiropractic Clinic, and Dr. Folk at Intervene MD.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from April 2009 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding records, arrange for the claims folder to be returned to the examiner who conducted the February 2009 spine examination and rendered the March 2009 addendum opinion (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding whether the Veteran's low back disorder, to include DDD, is related to her service.  The need for an additional in-person examination should be determined by the examiner.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  

The examiner should offer an opinion as to whether is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's low back disorder, to include specific consideration of both chronic lumbar strain and DDD, is related to her military service, to include her in-service motor vehicle accident and/or as due to her military duties, including lifting heavy containers, that caused wear and tear to her back.  In this regard, the examiner must offer an opinion as to each low back disorder of chronic lumbar strain and DDD.

In offering such opinion, the examiner should consider the entirety of the medical and lay evidence.  In this regard, the examiner should specifically note the December 2007, March 2008, and July 2016 private medical opinions relating the Veteran's back disorder to her service.  Further, the examiner should consider the Veteran's reported low back pain associated with the 1985 vehicle accident, medical records documenting low back muscle spasms in 1995, and medical records documenting low back pain associated with the work-related injury in 2006.  Any opinion offered should be accompanied by clear rationale consistent with the evidence of record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




